DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, see pg. 9-11, filed 11/02/2021, with respect to claims 21, 29 and 36 have been fully considered and find the claims 21-40 allowable.

Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein each array of devices comprises: 
a plurality of mass storage devices mounted in the array; and 
one or more server devices mounted in the array with the mass storage devices of the array and configured to receive read or write requests from computing systems outside of the server system; 
wherein the respective server devices of the respective server nodes are configured to control storage operations for the mass storage devices of the respective server nodes independent of the other server devices of other ones of the server nodes such that a failure of a given server device of a given server node does not limit operation of other ones of the server nodes”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 22-28 depending from claim 21 are therefor also allowable.

Regarding claim 29, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein each array of devices comprises: 
a plurality of mass storage devices mounted in the array; and 
one or more server devices mounted in the array with the mass storage devices of the array and configured to receive read or write requests from computing devices outside of the multi-node storage system; 
wherein the respective server devices of the respective server nodes are configured to control storage operations for the mass storage devices of the respective service nodes independent of the other server devices of other ones of the server nodes such that a failure of a given server device of a given server node does not limit operation of other ones of the server nodes”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 30-35 depending from claim 29 are therefor also allowable.

Regarding claim 36, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein each array comprises: 
a plurality of mass storage devices mounted in the array of devices; and 
one or more server devices mounted in the array with the mass storage devices of the array of devices and configured to receive read or write requests from computing devices outside of the multi-node storage system; and 
independently controlling storage operations for the mass storage devices of the respective arrays, via respective server devices of the respective arrays, such that a failure of a given server device of a given array does not limit operation of mass storage devices of other ones of the arrays”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 37-40 depending from claim 36 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841